Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8−17, 20, and 22−24 are rejected under 35 USC 103 as being unpatentable over US Pat. No. 9,828,107 to Ruymgaart et al. (“Ruymgaart”) in view of US Pre-Grant Pub. No. 2016/0144954 to Daigle.
Regarding claim 1, Ruymgaart teaches an electric apparatus comprising:
a battery unit (320 and 321);
a first pair of motors (smart power units 350 and 351) coupled with a first pair of wings (i.e. a pair of opposing arms of the “cross” frame in col. 1 lines 25−29) and a second pair of motors (smart power units 352 and 353) coupled with a second pair of wings (i.e. the other pair of opposing arms of the “cross” frame in col. 1 lines 25−29);
a first motor control circuitry (Master Flight Controller 202) configured to control the first pair of motors and a second motor control circuitry (Standby Flight Controller 302) configured to control the second pair of motors (fig. 4, where either can control any of the redundant engine control modules for each pair of motors);
the first pair of motors includes a first motor and a second motor;

wherein the battery unit includes a first battery module 320 and a second battery module 321, 
wherein the first battery module is configured to supply power to the first motor control circuitry via a first power line (fig. 3),
wherein the second battery module is configured to supply power to the second motor control circuitry via a second power line (fig. 3), 
wherein the first power line is separated from the second power line (fig. 3), 
wherein a center of the plurality of shafts is passing through a center of gravity positioned on a vertical line of the electric apparatus (i.e. the polar coordinate system from which the arms of the cross frame emanate from the center of mass of the UAV, as in col. 17 lines 14−18),
wherein the first pair of wings includes a first wing coupled with the first motor and a second wing coupled with the second motor, and the first and second wings are at a facing position, and
wherein the first motor control circuitry is configured to increase a rotation speed of the first motor while decrease a rotation speed of the second motor at same time (where one of ordinary skill in the art would understand that the multirotor UAV would need for a first motor to have its speed increased while an oppositely positioned second motor has its speed decreased in order to control the UAV about the axis of rotation between the motors, as would be required for an operable UAV).
Ruymgaart fails to specify the dimensions of the battery unit and shafts. Daigle is relied upon for what is fairly conveyed to one of ordinary skill in the art who would be tasked with reducing the design to practice. In particular, while the figures of Daigle are not necessarily drawn to scale, the relative dimensions of the various elements would form a starting point for one of ordinary skill in the art attempting to reduce the design to practice.



    PNG
    media_image1.png
    312
    472
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing, who must necessarily determine some positional arrangement when reducing to practice the device of Ruymgaart, to select a battery position where the battery is provided at a position lower than the shafts by a distance from A/4 to A/2, wherein A represents a distance from a central position of the electric apparatus to a rotation center of one of a first and second wings, as a matter of obvious design choice in light of the teachings of Daigle, since UAVs are generally shaped as such in order to allow for adequate stability for the vehicle (see also Daigle para. [0003]).

Regarding claim 8, Ruymgaart in view of Daigle teaches that the battery unit is detachable from the electric apparatus (Ruymgaart col. 8 lines 37−38).
Regarding claim 9, Ruymgaart in view of Daigle teaches that the battery unit is provided under an intersection of the shafts (Ruymgaart col. 8 lines 37−38, where the battery must be under the location where the shafts are joined if it is to be dropped during flight).
Regarding claims 10−12, the discussion of Ruymgaart in view of Daigle as set forth above fails to discuss a case for the UAV. Daigle teaches a case (formed by legs 80, bottom center plate 122 and universal adaptor plate 136) wherein the case is configured to store the battery (Daigle para. [0083]), wherein the case is symmetric with a central opening shape (Daigle fig. 5), wherein the case includes at least one of a hexagonal shape and a rectangular shape (Daigle fig. 5), and wherein the battery is symmetric with a central opening shape (Daigle figs. 5, 8a−8c, para. [0083])). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the combination of Ruymgaart in view of Daigle with a case for the battery as taught by Daigle in order to better shield the battery from direct impacts during use.
Regarding claim 13, Ruymgaart in view of Daigle teaches that the first and second battery modules include a battery control circuit, but fails to teach that the battery is a lithium-ion battery. It would have been obvious to one of ordinary skill in the art at the time of filing to select a lithium-ion battery for the battery modules of the invention since lithium-ion batteries are the industry standard for UAVs.
Regarding claim 14, Ruymgaart in view of Daigle fails to teach a capacity equalizing circuitry, and wherein the capacity equalizing circuitry is configured to equalize capacities of the first and second battery modules.
Official notice is taken that capacity equalizing circuits are well known in the art [note: the preceding statement of official notice is now taken to be admitted prior art because applicant neglected to adequately traverse the examiner's assertion of official notice, see MPEP 2144.03(C)]. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a capacity equalizing circuitry into the battery controller of Ruymgaart in view of Daigle, such that the capacity equalizing circuitry is configured to equalize capacities of the first and second battery modules, in order to maximize the flight time of the vehicle.
Regarding claim 15, Ruymgaart in view of Daigle teaches that the first motor control circuitry and the second motor control circuitry are configured to share a microcomputer (Ruymgaart artificially intelligent control unit 200).
Regarding claim 16, Ruymgaart in view of Daigle teaches that the electric apparatus includes a drone aircraft (where a UAV is considered to be a drone aircraft).
Regarding claim 17, Ruymgaart teaches power supply apparatus for an electric aircraft that includes a first pair of wings including first and second wings at a facing position (i.e. a pair of opposing arms of the “cross” frame in col. 1 lines 25−29), the power supply apparatus comprising:
a battery unit (320 and 321);
a first power line and a second power line (fig. 3);
wherein the battery unit includes a first battery module 320 and a second battery module 321, 
wherein the first battery module is configured to supply power, via the first power line (fig. 3), to a first pair of motors control circuitry (Master Flight Controller 202) configured to control a first pair of motors (smart power units 350 and 351);
wherein the second battery module is configured to supply power, via the second power line (fig. 3), to a second pair of motors control circuitry (Master Flight Controller 202) configured to control a second pair of motors (smart power units 352 and 353),
wherein the first power line is separated from the second power line (fig. 3), 
wherein the first pair of motors includes a first motor coupled to the first wing and a second motor coupled to the second wing (i.e. each motor attached to one of the opposing arms of the “cross” frame in col. 1 lines 25−29), 
wherein the first motor control circuitry is configured to increase a rotation speed of the first motor while decrease a rotation speed of the second motor at same time (where one of ordinary skill in the art would understand that the multirotor UAV would need for a first motor to have its speed increased while an oppositely positioned second motor has its speed decreased in order to control the UAV about the axis of rotation between the motors, as would be required for an operable UAV), 
wherein the power supply apparatus further includes a plurality of shafts that are configured to support the first and second pairs of motors (i.e. the shaft portions of the opposing arms of the cross frame), and 
wherein a center of the plurality of shafts is passing through a center of gravity positioned on a vertical line of the electric aircraft (i.e. the polar coordinate system from which the arms of the cross frame emanate from the center of mass of the UAV, as in col. 17 lines 14−18).
Ruymgaart fails to specify the dimensions of the battery unit and shafts. Daigle teaches as discussed above with respect to claim 1. It would have been obvious to modify Ruymgaart in view of Daigle as set forth above with respect to claim 1.
Regarding claim 20, Ruymgaart in view of Daigle teaches that the battery unit is detachable from the power supply apparatus (col. 8 lines 37−38).
Regarding claim 22, Ruymgaart in view of Daigle teaches that the battery unit is provided under an intersection of the shafts (col. 8 lines 37−38, where the battery must be under the location where the shafts are joined if it is to be dropped during flight).
Regarding claim 23, the discussion of Ruymgaart in view of Daigle as set forth above fails to discuss a case for the UAV. Daigle teaches a case (formed by legs 80, bottom center plate 122 and universal adaptor plate 136) wherein the case is configured to store the battery (Daigle para. [0083]), wherein the case is symmetric with a central opening shape (Daigle fig. 5), wherein the battery unit is symmetric with a central opening shape (Daigle figs. 5, 8a−8c, para. [0083])). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the combination of Ruymgaart in view of Daigle with a case for the battery as taught by Daigle in order to better shield the battery from direct impacts during use.
Regarding claim 24, Ruymgaart in view of Daigle fails to teach a capacity equalizing circuitry, and wherein the capacity equalizing circuitry is configured to equalize capacities of the first and second battery modules.
Official notice is taken that capacity equalizing circuits are well known in the art [note: the preceding statement of official notice is now taken to be admitted prior art because applicant neglected to adequately traverse the examiner's assertion of official notice, see MPEP 2144.03(C)]. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a capacity equalizing circuitry into the battery controller of Ruymgaart in view of Daigle, such that the capacity equalizing circuitry is configured to equalize capacities of the first and second battery modules, in order to maximize the flight time of the vehicle.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection under 35 USC 103.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/13/2021